DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.

Claim Status
Claims 1-20 are currently presenting for examination.

This action has been made NON-FINAL.

Response to Arguments
Applicant's arguments filed on 04/25/2022 have been considered but are moot in view of the new ground(s) of rejection.
Please notes (this is a second reminder), Applicants’ arguments do not apply to claim 19 at all because unlike other independent claims which requires “an analysis of usage patterns of an individual user”, claim 19 does not. Claim 19 clearly states:
“determining whether the download is to be performed now or at a subsequent time based on at least one of (i) a user input, (ii) a size of the download, (iii) an indication of network congestion, or (iv) an analysis of usage patterns of an individual user;”
In order to re-emphasize that “an analysis of usage patterns of an individual user” is not required in claim 19, Examiner had also included an alternate 102 rejection (that omit, on purpose, the teaching regarding “an analysis of usage patterns of an individual user”) for claim 19 toward the end of the office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 12-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen, US 2016/0316388 in view of British Telecommunications, EP 3048797.

For claim 1. Rosen teaches: A method, comprising: 
at a user equipment (UE) (Rosen, fig 4A, paragraph 57-63, “A mobile device, such as a mobile phone 402 includes a number of application programs, "apps" 426a, 426b, 426c, 426d, generally 426. The phone 402 also includes a scheduler 424 in communication with each of the apps 426. The scheduler 424 includes temporary data storage buffer 440, a congestion forecast buffer 442, and a schedule manager 444.”) configured to establish a connection to a network: (Rosen, fig 4A, paragraph 57-63, “The phone 402 is in communication with a content provider 446 by way of a network 430. The phone 402 can access the Internet 430 by way of a mobile cellular network, not shown.”)
receiving an indication of a user-initiated download; (Rosen, fig 4A, paragraph 57-63, “In operation, one or more of the apps 426 submits a request to the scheduler 424 for download of a data content item by way of a mobile cellular network.”; more details about the apps in paragraph 50, “A mobile device, such as a smart phone 302 can include one or more application programs or "apps." The illustrative example identifies a first app 326a, e.g., Facebook.RTM., and a second app 326b, e.g., YouTube.RTM.. Other apps can include, without limitation, web browsers, such as Safari.RTM., streaming media services, such as Netflix.RTM., and communication applications, such as Skype.RTM.. (Safari.RTM., and Netflix.RTM. and Skype.RTM. are registered trademarks of Apple Inc., Netflix, Inc. and Microsoft Corporation, respectively). Requests to transfer data content can be made or otherwise managed through one or more of the apps 326a, 326b, generally 326.”; clearly through the examples of the apps listed, it’s implicit that the download is user-initiated)
determining whether the download is to be performed now or at a subsequent time (Rosen, fig 4A, paragraph 57-63, “the scheduler 424 submits the request to a scheduling server 410… The scheduler also submits additional information to support a scheduling analysis by the scheduling server 410… It is conceivable that the request can also include an indication that the request should not be subjected to time-shifting, and/or that there is no interest in entertaining options for time-shifting… The scheduling server 410 can use one or more of the aforementioned information items and, in response to the download request, identify one or more opportunity for satisfying the request. Alternatively or in addition, the scheduling server 410 can provide a user-specific congestion prediction based on the details of the download request. Such a user-specific congestion prediction of forecast can include a measure of utilization, congestion and/or capacity at one or more of locations and times. The schedule manager 444 accesses the congestion forecast and determines a schedule for downloading the data content item based on the forecast. In some embodiments, a scheduled transfer time or a number of possible scheduled transfer times are received from the scheduling server. The schedule manager 444 can identify one or more scheduled transfer times to be used by the phone 402 to download the requested data content item.”; also see fig 5, paragraph 68-74 which provides more details about the scheduled transfer times (download options), “The scheduler 510 can perform an analysis 516, e.g., to identify download options. In some instances a download option can be to proceed without any time-shifting. Such a no time-shift option can be provided when the network and particularly a wireless channel of a base station of a mobile cellular network in communication with the mobile device has sufficient capacity to undertake downloading of a selected content item. For situations in which sufficient capacity may not be immediately available, or for any other reason including a preference for time shifting as a general rule, the analysis determines one or more options for time-shifted download. The scheduler 510 replies to the request 514 with one or more options 518. The content server 518, in response to the request for content and subject to results of the analysis 516 performed by the scheduler 510, presents download options at 520 to the user equipment 502. The equipment of the user 502 responds at 522 with a selection of an option.”; also please notes, as stated in paragraph 214-215, “Although specific embodiments have been illustrated and described herein, it should be appreciated that any arrangement which achieves the same or similar purpose may be substituted for the embodiments described or shown by the subject disclosure. The subject disclosure is intended to cover any and all adaptations or variations of various embodiments. Combinations of the above embodiments, and other embodiments not specifically described herein, can be used in the subject disclosure. For instance, one or more features from one or more embodiments can be combined with one or more features of one or more other embodiments.”)
based at least on an analysis of usage patterns of an individual user (Rosen, fig 4A, paragraph 57-63, “Such a user-specific congestion prediction of forecast can include a measure of utilization, congestion and/or capacity at one or more of locations and times. The schedule manager 444 accesses the congestion forecast and determines a schedule for downloading the data content item based on the forecast. In some embodiments, a scheduled transfer time or a number of possible scheduled transfer times are received from the scheduling server. The schedule manager 444 can identify one or more scheduled transfer times to be used by the phone 402 to download the requested data content item.”; .”; also see fig 5, paragraph 68-74 which provides more details about the scheduled transfer times (download options), “The scheduler 510 can perform an analysis 516, e.g., to identify download options. In some instances a download option can be to proceed without any time-shifting. Such a no time-shift option can be provided when the network and particularly a wireless channel of a base station of a mobile cellular network in communication with the mobile device has sufficient capacity to undertake downloading of a selected content item. For situations in which sufficient capacity may not be immediately available, or for any other reason including a preference for time shifting as a general rule, the analysis determines one or more options for time-shifted download. The scheduler 510 replies to the request 514 with one or more options 518. The content server 518, in response to the request for content and subject to results of the analysis 516 performed by the scheduler 510, presents download options at 520 to the user equipment 502. The equipment of the user 502 responds at 522 with a selection of an option.”; paragraph 148, “Network trends are forecast for at least two reasons. First, per-eNodeB load forecasts can be used to schedule requests while accounting for data transfers that are not being managed according to a time-shift technique. Per-user load forecasts (e.g., the load at each eNodeB the user will visit) are obtained to incentivize users and applications to time-shift data, determine what to time-shift, and/or set time-shifting deadlines.”; paragraph 125-129, “In at least some embodiments, the device 1202 includes a network utilization forecast visualization module that receives per-user forecasts from a per-user utilization forecaster 1234 that are stored or otherwise tracked in a network utilization forecast buffer 1236… Optionally, a separate forecaster 1234 builds a per-user model of the utilization each device 1202 is likely to see in the future, to help inform time-shifting decisions made by users or applications. Informing users about congestion trends can be combined with offers of incentives to motivate them to shift data.”; also see paragraph 175-176, “If the user is only outside briefly, all downloads can be delayed until they return.”; “user-specific congestion prediction of forecast can include a measure of utilization, congestion and/or capacity at one or more of locations and times” is “an analysis of usage patterns of an individual user” since it includes user-specific congestion prediction of forecast (include a measure of utilization, congestion and/or capacity at one or more of locations and times) for the specific user))
when the download is to be performed at the subsequent time, determining a time window during which the download is to be initiated; (Rosen, fig 4A, paragraph 57-63, “The schedule manager 444 accesses the congestion forecast and determines a schedule for downloading the data content item based on the forecast. In some embodiments, a scheduled transfer time or a number of possible scheduled transfer times are received from the scheduling server. The schedule manager 444 can identify one or more scheduled transfer times to be used by the phone 402 to download the requested data content item.”)
and initiating the download during the time window. (Rosen, fig 4A, paragraph 57-63, “The scheduler 424 can provide the requesting app 426 with the scheduled transfer time, so that the app 426 can submit the scheduled time-shift request at the scheduled time. Alternatively or in addition, the scheduler 424 can contact the app 426 at or just before the scheduled time, to cause the app 426 to submit a download request at that time. It is also understood that in at least some instances, the scheduler 424 can submit the download request on behalf of the requesting app 426, later coordinating access by the app 426 to the downloaded content.”)
Even though Rosen clearly teaches based at least on an analysis of usage patterns of an individual user since, as discussed above, “user-specific congestion prediction of forecast can include a measure of utilization, congestion and/or capacity at one or more of locations and times” is “an analysis of usage patterns of an individual user” since it includes user-specific congestion prediction of forecast (include a measure of utilization, congestion and/or capacity at one or more of locations and times) for the specific user, as a show of good faith to compact prosecution, Examiner had also included prior art to teach the limitation using a narrower interpretation of the term “an analysis of usage patterns of an individual user”.
British Telecommunications from the same or similar fields of endeavor teaches: based at least on an analysis of usage patterns of an individual user (British Telecommunications, paragraph 47-52, “Possible Factors Affecting Decisions as to When to Transfer Requested Content Items… The decision may take account of data indicating short-term user activity on their network connection (e.g. times of day and/or night when a user normally used and/or doesn't use the connection), data indicating medium term user activity on their network connection (e.g. lack of use of the connection for a period of a number of days may indicate that the user is away), external information which may be direct (e.g. specific dates when the user states that they will be away) or deduced (e.g. information concerning dates of flights may be obtained allowing a deduction to be made as to when the user is due to be away). This may be used to affect decision as to if or when to trigger transfers - if a user is known or expected to be away for a period of time, this may be used to lower the urgency for transfers and allow them to be delayed until network characteristics are particularly beneficial or suitable, or may be used to decide that certain content items need not or should not be transferred because their usefulness or rights-period will have expired before the user's return. The decision may also take account of other factors, such as messages from a network management system (e.g. messages indicating that a network reconfiguration is about to be done may lead to transfers being delayed until a later time, for example), prior experience of what the available network capacity or usage activity is likely to be, prior experience of which items are likely to be watched or when (allowing decisions to be made as to which items should have their transfers prioritised. If the client-side device is mobile and/or has different connectivity options, the decision may take account of connectivity issues, allowing transfers to be delayed until the device is connected via WiFi, for example. Various hybrids of the above are possible.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of British Telecommunications into Rosen, since Rosen suggests a technique for scheduling transfer of requested contents, and British Telecommunications suggests the beneficial way of basing such scheduling on an analysis of an individual user’s activity (usage) pattern to better serve the user (British Telecommunications, paragraph 47-52) in the analogous art of communication.

For claim 2. Rosen and British Telecommunications disclose all the limitations of claim 1, and Rosen further teaches: wherein determining whether the download is to be performed now or at a subsequent time is further based on at least one of (i) a user input, (ii) a size of the download, or (iii) an indication of network congestion. (Rosen, fig 4A, paragraph 57-63, “Such a user-specific congestion prediction of forecast can include a measure of utilization, congestion and/or capacity at one or more of locations and times. The schedule manager 444 accesses the congestion forecast and determines a schedule for downloading the data content item based on the forecast. In some embodiments, a scheduled transfer time or a number of possible scheduled transfer times are received from the scheduling server. The schedule manager 444 can identify one or more scheduled transfer times to be used by the phone 402 to download the requested data content item.”; an indication of network congestion; also see fig 5, paragraph 68-74, “The equipment of the user 502 responds at 522 with a selection of an option. When multiple options are presented, the response 522 identifies a choice among the options. Such a choice or selection can be received by the user equipment 502 as input from a user, e.g., by way of a user interface, such as a screen selection, a voice command, a text input, a gesture and so on. Alternatively or in addition, the choice or selection can be generated by the user equipment 502, e.g., according to an application program resident on the user equipment 502.”; a user input)

For claim 3. Rosen and British Telecommunications disclose all the limitations of claim 2, and Rosen further teaches: wherein the indication of network congestion is based on at least one of link quality metrics, radio frequency (RF) conditions of a network connection or reception of multiple rejection messages from the network as determined by a baseband processor of the UE. (Rosen, fig 4A, paragraph 57-63, “Such a user-specific congestion prediction of forecast can include a measure of utilization, congestion and/or capacity at one or more of locations and times.”; paragraph 186, “devices would need network utilization data, either supplied by the carrier, or possibly inferred from signal strength metrics.”; please notes, prior art is not required to teach this limitation since the “indication of network congestion” is not required in claim 2)

For claim 4. Rosen and British Telecommunications disclose all the limitations of claim 1, and Rosen further teaches: wherein the time window is based on information received from one of a carrier or a third party. (Rosen, fig 4A, paragraph 57-63, “In some embodiments, a scheduled transfer time or a number of possible scheduled transfer times are received from the scheduling server.”)

For claim 5. Rosen and British Telecommunications disclose all the limitations of claim 4, and Rosen further teaches: wherein the information received from the carrier or the third party indicates one of (i) when network congestion is unlikely, or (ii) a first price associated with a use of an application at a first time and a second price associated with the use of the application at a second time. (Rosen, fig 4A, paragraph 57-63, “Alternatively or in addition, the scheduling server 410 can provide a user-specific congestion prediction based on the details of the download request. Such a user-specific congestion prediction of forecast can include a measure of utilization, congestion and/or capacity at one or more of locations and times.”; paragraph 54-55, “The utilization indicator 340 can be based on actual utilization, e.g., at the time of the request and/or at times prior to the request. Alternatively or in addition, the utilization indicator 340 can include predictions or forecasts of future utilization…  The utilization indicator 340 does forecast periods of lesser, moderate congestion and even light or no congestion at various times”)

For claim 6. Rosen and British Telecommunications disclose all the limitations of claim 1, and Rosen further teaches: wherein the time window is based on at least one of (i) a user input, (ii) a preconfigured schedule in the UE, (iii) usage information collected by the UE, or (iv) information received from a provider of an application requesting the download. (Rosen, fig 4A, paragraph 57-63, “The scheduler also submits additional information to support a scheduling analysis by the scheduling server 410. The additional information can include one or more of location data, an equipment identifier, equipment limitations, e.g., data rate limits, available storage… The scheduling server 410 can use one or more of the aforementioned information items and, in response to the download request, identify one or more opportunity for satisfying the request… In some embodiments, a scheduled transfer time or a number of possible scheduled transfer times are received from the scheduling server.”; a preconfigured schedule in the UE, usage information collected by the UE, information received from a provider of an application requesting the download; also see fig 5, paragraph 68-74, “The equipment of the user 502 responds at 522 with a selection of an option. When multiple options are presented, the response 522 identifies a choice among the options. Such a choice or selection can be received by the user equipment 502 as input from a user, e.g., by way of a user interface, such as a screen selection, a voice command, a text input, a gesture and so on. Alternatively or in addition, the choice or selection can be generated by the user equipment 502, e.g., according to an application program resident on the user equipment 502.”; a user input)

For claim 7. Rosen and British Telecommunications disclose all the limitations of claim 1, and Rosen further teaches: wherein initiating the download during the time window is based on at least (i) an indication of network congestion determined by the UE or (ii) information received from the carrier. (Rosen, fig 4A, paragraph 57-63, “The schedule manager 444 accesses the congestion forecast and determines a schedule for downloading the data content item based on the forecast. In some embodiments, a scheduled transfer time or a number of possible scheduled transfer times are received from the scheduling server. The schedule manager 444 can identify one or more scheduled transfer times to be used by the phone 402 to download the requested data content item… The scheduler 424 can provide the requesting app 426 with the scheduled transfer time, so that the app 426 can submit the scheduled time-shift request at the scheduled time. Alternatively or in addition, the scheduler 424 can contact the app 426 at or just before the scheduled time, to cause the app 426 to submit a download request at that time. It is also understood that in at least some instances, the scheduler 424 can submit the download request on behalf of the requesting app 426, later coordinating access by the app 426 to the downloaded content.”)

For claim 12. Rosen teaches: A user equipment (UE), (Rosen, fig 4A, paragraph 57-63, “A mobile device, such as a mobile phone 402 includes a number of application programs, "apps" 426a, 426b, 426c, 426d, generally 426. The phone 402 also includes a scheduler 424 in communication with each of the apps 426. The scheduler 424 includes temporary data storage buffer 440, a congestion forecast buffer 442, and a schedule manager 444.”) comprising: a transceiver configured to establish a connection to a network; and a processor  configured to: (Rosen, fig 10-11, paragraph 99-115, 216, device with transceiver, processor; paragraph 57-63, “The phone 402 is in communication with a content provider 446 by way of a network 430. The phone 402 can access the Internet 430 by way of a mobile cellular network, not shown.”) 
receive an indication of a user-initiated download; (Rosen, fig 4A, paragraph 57-63, “In operation, one or more of the apps 426 submits a request to the scheduler 424 for download of a data content item by way of a mobile cellular network.”; more details about the apps in paragraph 50, “A mobile device, such as a smart phone 302 can include one or more application programs or "apps." The illustrative example identifies a first app 326a, e.g., Facebook.RTM., and a second app 326b, e.g., YouTube.RTM.. Other apps can include, without limitation, web browsers, such as Safari.RTM., streaming media services, such as Netflix.RTM., and communication applications, such as Skype.RTM.. (Safari.RTM., and Netflix.RTM. and Skype.RTM. are registered trademarks of Apple Inc., Netflix, Inc. and Microsoft Corporation, respectively). Requests to transfer data content can be made or otherwise managed through one or more of the apps 326a, 326b, generally 326.”; clearly through the examples of the apps listed, it’s implicit that the download is user-initiated)
determine whether the download is to be performed now or at a subsequent time; (Rosen, fig 4A, paragraph 57-63, “the scheduler 424 submits the request to a scheduling server 410… The scheduler also submits additional information to support a scheduling analysis by the scheduling server 410… It is conceivable that the request can also include an indication that the request should not be subjected to time-shifting, and/or that there is no interest in entertaining options for time-shifting… The scheduling server 410 can use one or more of the aforementioned information items and, in response to the download request, identify one or more opportunity for satisfying the request. Alternatively or in addition, the scheduling server 410 can provide a user-specific congestion prediction based on the details of the download request. Such a user-specific congestion prediction of forecast can include a measure of utilization, congestion and/or capacity at one or more of locations and times. The schedule manager 444 accesses the congestion forecast and determines a schedule for downloading the data content item based on the forecast. In some embodiments, a scheduled transfer time or a number of possible scheduled transfer times are received from the scheduling server. The schedule manager 444 can identify one or more scheduled transfer times to be used by the phone 402 to download the requested data content item.”; also see fig 5, paragraph 68-74 which provides more details about the scheduled transfer times (download options), “The scheduler 510 can perform an analysis 516, e.g., to identify download options. In some instances a download option can be to proceed without any time-shifting. Such a no time-shift option can be provided when the network and particularly a wireless channel of a base station of a mobile cellular network in communication with the mobile device has sufficient capacity to undertake downloading of a selected content item. For situations in which sufficient capacity may not be immediately available, or for any other reason including a preference for time shifting as a general rule, the analysis determines one or more options for time-shifted download. The scheduler 510 replies to the request 514 with one or more options 518. The content server 518, in response to the request for content and subject to results of the analysis 516 performed by the scheduler 510, presents download options at 520 to the user equipment 502. The equipment of the user 502 responds at 522 with a selection of an option.”; also please notes, as stated in paragraph 214-215, “Although specific embodiments have been illustrated and described herein, it should be appreciated that any arrangement which achieves the same or similar purpose may be substituted for the embodiments described or shown by the subject disclosure. The subject disclosure is intended to cover any and all adaptations or variations of various embodiments. Combinations of the above embodiments, and other embodiments not specifically described herein, can be used in the subject disclosure. For instance, one or more features from one or more embodiments can be combined with one or more features of one or more other embodiments.”)
based at least on an analysis of usage patterns of an individual user (Rosen, fig 4A, paragraph 57-63, “Such a user-specific congestion prediction of forecast can include a measure of utilization, congestion and/or capacity at one or more of locations and times. The schedule manager 444 accesses the congestion forecast and determines a schedule for downloading the data content item based on the forecast. In some embodiments, a scheduled transfer time or a number of possible scheduled transfer times are received from the scheduling server. The schedule manager 444 can identify one or more scheduled transfer times to be used by the phone 402 to download the requested data content item.”; .”; also see fig 5, paragraph 68-74 which provides more details about the scheduled transfer times (download options), “The scheduler 510 can perform an analysis 516, e.g., to identify download options. In some instances a download option can be to proceed without any time-shifting. Such a no time-shift option can be provided when the network and particularly a wireless channel of a base station of a mobile cellular network in communication with the mobile device has sufficient capacity to undertake downloading of a selected content item. For situations in which sufficient capacity may not be immediately available, or for any other reason including a preference for time shifting as a general rule, the analysis determines one or more options for time-shifted download. The scheduler 510 replies to the request 514 with one or more options 518. The content server 518, in response to the request for content and subject to results of the analysis 516 performed by the scheduler 510, presents download options at 520 to the user equipment 502. The equipment of the user 502 responds at 522 with a selection of an option.”; paragraph 148, “Network trends are forecast for at least two reasons. First, per-eNodeB load forecasts can be used to schedule requests while accounting for data transfers that are not being managed according to a time-shift technique. Per-user load forecasts (e.g., the load at each eNodeB the user will visit) are obtained to incentivize users and applications to time-shift data, determine what to time-shift, and/or set time-shifting deadlines.”; paragraph 125-129, “In at least some embodiments, the device 1202 includes a network utilization forecast visualization module that receives per-user forecasts from a per-user utilization forecaster 1234 that are stored or otherwise tracked in a network utilization forecast buffer 1236… Optionally, a separate forecaster 1234 builds a per-user model of the utilization each device 1202 is likely to see in the future, to help inform time-shifting decisions made by users or applications. Informing users about congestion trends can be combined with offers of incentives to motivate them to shift data.”; also see paragraph 175-176, “If the user is only outside briefly, all downloads can be delayed until they return.”; “user-specific congestion prediction of forecast can include a measure of utilization, congestion and/or capacity at one or more of locations and times” is “an analysis of usage patterns of an individual user” since it includes user-specific congestion prediction of forecast (include a measure of utilization, congestion and/or capacity at one or more of locations and times) for the specific user))
when the download is to be performed at the subsequent time, determine a time window during which the download is to be initiated (Rosen, fig 4A, paragraph 57-63, “The schedule manager 444 accesses the congestion forecast and determines a schedule for downloading the data content item based on the forecast. In some embodiments, a scheduled transfer time or a number of possible scheduled transfer times are received from the scheduling server. The schedule manager 444 can identify one or more scheduled transfer times to be used by the phone 402 to download the requested data content item.”)
and initiate the download during the time window. (Rosen, fig 4A, paragraph 57-63, “The scheduler 424 can provide the requesting app 426 with the scheduled transfer time, so that the app 426 can submit the scheduled time-shift request at the scheduled time. Alternatively or in addition, the scheduler 424 can contact the app 426 at or just before the scheduled time, to cause the app 426 to submit a download request at that time. It is also understood that in at least some instances, the scheduler 424 can submit the download request on behalf of the requesting app 426, later coordinating access by the app 426 to the downloaded content.”)
Even though Rosen clearly teaches based at least on an analysis of usage patterns of an individual user since, as discussed above, “user-specific congestion prediction of forecast can include a measure of utilization, congestion and/or capacity at one or more of locations and times” is “an analysis of usage patterns of an individual user” since it includes user-specific congestion prediction of forecast (include a measure of utilization, congestion and/or capacity at one or more of locations and times) for the specific user, as a show of good faith to compact prosecution, Examiner had also included prior art to teach the limitation using a narrower interpretation of the term “an analysis of usage patterns of an individual user”.
British Telecommunications from the same or similar fields of endeavor teaches: based at least on an analysis of usage patterns of an individual user (British Telecommunications, paragraph 47-52, “Possible Factors Affecting Decisions as to When to Transfer Requested Content Items… The decision may take account of data indicating short-term user activity on their network connection (e.g. times of day and/or night when a user normally used and/or doesn't use the connection), data indicating medium term user activity on their network connection (e.g. lack of use of the connection for a period of a number of days may indicate that the user is away), external information which may be direct (e.g. specific dates when the user states that they will be away) or deduced (e.g. information concerning dates of flights may be obtained allowing a deduction to be made as to when the user is due to be away). This may be used to affect decision as to if or when to trigger transfers - if a user is known or expected to be away for a period of time, this may be used to lower the urgency for transfers and allow them to be delayed until network characteristics are particularly beneficial or suitable, or may be used to decide that certain content items need not or should not be transferred because their usefulness or rights-period will have expired before the user's return. The decision may also take account of other factors, such as messages from a network management system (e.g. messages indicating that a network reconfiguration is about to be done may lead to transfers being delayed until a later time, for example), prior experience of what the available network capacity or usage activity is likely to be, prior experience of which items are likely to be watched or when (allowing decisions to be made as to which items should have their transfers prioritised. If the client-side device is mobile and/or has different connectivity options, the decision may take account of connectivity issues, allowing transfers to be delayed until the device is connected via WiFi, for example. Various hybrids of the above are possible.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of British Telecommunications into Rosen, since Rosen suggests a technique for scheduling transfer of requested contents, and British Telecommunications suggests the beneficial way of basing such scheduling on an analysis of an individual user’s activity (usage) pattern to better serve the user (British Telecommunications, paragraph 47-52) in the analogous art of communication.

For claim 13. Rosen and British Telecommunications disclose all the limitations of claim 12, and Rosen further teaches: wherein determining whether the download is to be performed now or at a subsequent time is further based on at least one of (i) a user input, (ii) a size of the download, (iii) an indication of network congestion, (Rosen, fig 4A, paragraph 57-63, “Such a user-specific congestion prediction of forecast can include a measure of utilization, congestion and/or capacity at one or more of locations and times. The schedule manager 444 accesses the congestion forecast and determines a schedule for downloading the data content item based on the forecast. In some embodiments, a scheduled transfer time or a number of possible scheduled transfer times are received from the scheduling server. The schedule manager 444 can identify one or more scheduled transfer times to be used by the phone 402 to download the requested data content item.”; an indication of network congestion; also see fig 5, paragraph 68-74, “The equipment of the user 502 responds at 522 with a selection of an option. When multiple options are presented, the response 522 identifies a choice among the options. Such a choice or selection can be received by the user equipment 502 as input from a user, e.g., by way of a user interface, such as a screen selection, a voice command, a text input, a gesture and so on. Alternatively or in addition, the choice or selection can be generated by the user equipment 502, e.g., according to an application program resident on the user equipment 502.”; a user input)
wherein the indication of network congestion is based on at least one of link quality metrics or radio frequency (RF) conditions of a network connection or (iv) reception of multiple rejection messages from the network as determined by the processor of the UE. (Rosen, fig 4A, paragraph 57-63, “Such a user-specific congestion prediction of forecast can include a measure of utilization, congestion and/or capacity at one or more of locations and times.”; paragraph 186, “devices would need network utilization data, either supplied by the carrier, or possibly inferred from signal strength metrics.”; please notes, prior art is not required to teach this limitation since the “indication of network congestion” is not required)

For claim 14. Rosen and British Telecommunications disclose all the limitations of claim 12, and Rosen further teaches: wherein the time window is based on information received from one of a carrier or a third party, (Rosen, fig 4A, paragraph 57-63, “In some embodiments, a scheduled transfer time or a number of possible scheduled transfer times are received from the scheduling server.”)
wherein the information received from the carrier or third party indicates one of (i) when network congestion is unlikely, or (ii) a first price associated with a use of an application at a first time and a second price associated with the use of the application at a second time. (Rosen, fig 4A, paragraph 57-63, “Alternatively or in addition, the scheduling server 410 can provide a user-specific congestion prediction based on the details of the download request. Such a user-specific congestion prediction of forecast can include a measure of utilization, congestion and/or capacity at one or more of locations and times.”; paragraph 54-55, “The utilization indicator 340 can be based on actual utilization, e.g., at the time of the request and/or at times prior to the request. Alternatively or in addition, the utilization indicator 340 can include predictions or forecasts of future utilization…  The utilization indicator 340 does forecast periods of lesser, moderate congestion and even light or no congestion at various times”)

For claim 15. Rosen and British Telecommunications disclose all the limitations of claim 12, and Rosen further teaches: wherein the time window is based on at least one of (i) a user input, (ii) a preconfigured schedule in the UE, (iii) usage information collected by the UE, or (iv) information received from a provider of an application requesting the download. (Rosen, fig 4A, paragraph 57-63, “The scheduler also submits additional information to support a scheduling analysis by the scheduling server 410. The additional information can include one or more of location data, an equipment identifier, equipment limitations, e.g., data rate limits, available storage… The scheduling server 410 can use one or more of the aforementioned information items and, in response to the download request, identify one or more opportunity for satisfying the request… In some embodiments, a scheduled transfer time or a number of possible scheduled transfer times are received from the scheduling server.”; a preconfigured schedule in the UE, usage information collected by the UE, information received from a provider of an application requesting the download; also see fig 5, paragraph 68-74, “The equipment of the user 502 responds at 522 with a selection of an option. When multiple options are presented, the response 522 identifies a choice among the options. Such a choice or selection can be received by the user equipment 502 as input from a user, e.g., by way of a user interface, such as a screen selection, a voice command, a text input, a gesture and so on. Alternatively or in addition, the choice or selection can be generated by the user equipment 502, e.g., according to an application program resident on the user equipment 502.”; a user input)

For claim 16. Rosen and British Telecommunications disclose all the limitations of claim 12, and Rosen further teaches: wherein initiating the download during the time window is based on at least (i) an indication of network congestion determined by the UE or (ii) information received from the carrier. (Rosen, fig 4A, paragraph 57-63, “The schedule manager 444 accesses the congestion forecast and determines a schedule for downloading the data content item based on the forecast. In some embodiments, a scheduled transfer time or a number of possible scheduled transfer times are received from the scheduling server. The schedule manager 444 can identify one or more scheduled transfer times to be used by the phone 402 to download the requested data content item… The scheduler 424 can provide the requesting app 426 with the scheduled transfer time, so that the app 426 can submit the scheduled time-shift request at the scheduled time. Alternatively or in addition, the scheduler 424 can contact the app 426 at or just before the scheduled time, to cause the app 426 to submit a download request at that time. It is also understood that in at least some instances, the scheduler 424 can submit the download request on behalf of the requesting app 426, later coordinating access by the app 426 to the downloaded content.”)

For claim 19. Rosen teaches: A non-transitory computer readable storage medium comprising a set of instructions that when executed by a processor cause the processor (Rosen, fig 10-11, paragraph 99-115, 216, processor executes instructions stored in memory) to perform operations comprising: 
receiving an indication of a user-initiated download; (Rosen, fig 4A, paragraph 57-63, “In operation, one or more of the apps 426 submits a request to the scheduler 424 for download of a data content item by way of a mobile cellular network.”; more details about the apps in paragraph 50, “A mobile device, such as a smart phone 302 can include one or more application programs or "apps." The illustrative example identifies a first app 326a, e.g., Facebook.RTM., and a second app 326b, e.g., YouTube.RTM.. Other apps can include, without limitation, web browsers, such as Safari.RTM., streaming media services, such as Netflix.RTM., and communication applications, such as Skype.RTM.. (Safari.RTM., and Netflix.RTM. and Skype.RTM. are registered trademarks of Apple Inc., Netflix, Inc. and Microsoft Corporation, respectively). Requests to transfer data content can be made or otherwise managed through one or more of the apps 326a, 326b, generally 326.”; clearly through the examples of the apps listed, it’s implicit that the download is user-initiated)
determining whether the download is to be performed now or at a subsequent time (Rosen, fig 4A, paragraph 57-63, “the scheduler 424 submits the request to a scheduling server 410… The scheduler also submits additional information to support a scheduling analysis by the scheduling server 410… It is conceivable that the request can also include an indication that the request should not be subjected to time-shifting, and/or that there is no interest in entertaining options for time-shifting… The scheduling server 410 can use one or more of the aforementioned information items and, in response to the download request, identify one or more opportunity for satisfying the request. Alternatively or in addition, the scheduling server 410 can provide a user-specific congestion prediction based on the details of the download request. Such a user-specific congestion prediction of forecast can include a measure of utilization, congestion and/or capacity at one or more of locations and times. The schedule manager 444 accesses the congestion forecast and determines a schedule for downloading the data content item based on the forecast. In some embodiments, a scheduled transfer time or a number of possible scheduled transfer times are received from the scheduling server. The schedule manager 444 can identify one or more scheduled transfer times to be used by the phone 402 to download the requested data content item.”; also see fig 5, paragraph 68-74 which provides more details about the scheduled transfer times (download options), “The scheduler 510 can perform an analysis 516, e.g., to identify download options. In some instances a download option can be to proceed without any time-shifting. Such a no time-shift option can be provided when the network and particularly a wireless channel of a base station of a mobile cellular network in communication with the mobile device has sufficient capacity to undertake downloading of a selected content item. For situations in which sufficient capacity may not be immediately available, or for any other reason including a preference for time shifting as a general rule, the analysis determines one or more options for time-shifted download. The scheduler 510 replies to the request 514 with one or more options 518. The content server 518, in response to the request for content and subject to results of the analysis 516 performed by the scheduler 510, presents download options at 520 to the user equipment 502. The equipment of the user 502 responds at 522 with a selection of an option.”; also please notes, as stated in paragraph 214-215, “Although specific embodiments have been illustrated and described herein, it should be appreciated that any arrangement which achieves the same or similar purpose may be substituted for the embodiments described or shown by the subject disclosure. The subject disclosure is intended to cover any and all adaptations or variations of various embodiments. Combinations of the above embodiments, and other embodiments not specifically described herein, can be used in the subject disclosure. For instance, one or more features from one or more embodiments can be combined with one or more features of one or more other embodiments.”)
based on at least one of (i) a user input, (ii) a size of the download, (iii) an indication of network congestion, (Rosen, fig 4A, paragraph 57-63, “Such a user-specific congestion prediction of forecast can include a measure of utilization, congestion and/or capacity at one or more of locations and times. The schedule manager 444 accesses the congestion forecast and determines a schedule for downloading the data content item based on the forecast. In some embodiments, a scheduled transfer time or a number of possible scheduled transfer times are received from the scheduling server. The schedule manager 444 can identify one or more scheduled transfer times to be used by the phone 402 to download the requested data content item.”; an indication of network congestion; also see fig 5, paragraph 68-74, “The equipment of the user 502 responds at 522 with a selection of an option. When multiple options are presented, the response 522 identifies a choice among the options. Such a choice or selection can be received by the user equipment 502 as input from a user, e.g., by way of a user interface, such as a screen selection, a voice command, a text input, a gesture and so on. Alternatively or in addition, the choice or selection can be generated by the user equipment 502, e.g., according to an application program resident on the user equipment 502.”; a user input)
or (iv) an analysis of usage patterns of an individual user; (Rosen, fig 4A, paragraph 57-63, “Such a user-specific congestion prediction of forecast can include a measure of utilization, congestion and/or capacity at one or more of locations and times. The schedule manager 444 accesses the congestion forecast and determines a schedule for downloading the data content item based on the forecast. In some embodiments, a scheduled transfer time or a number of possible scheduled transfer times are received from the scheduling server. The schedule manager 444 can identify one or more scheduled transfer times to be used by the phone 402 to download the requested data content item.”; .”; also see fig 5, paragraph 68-74 which provides more details about the scheduled transfer times (download options), “The scheduler 510 can perform an analysis 516, e.g., to identify download options. In some instances a download option can be to proceed without any time-shifting. Such a no time-shift option can be provided when the network and particularly a wireless channel of a base station of a mobile cellular network in communication with the mobile device has sufficient capacity to undertake downloading of a selected content item. For situations in which sufficient capacity may not be immediately available, or for any other reason including a preference for time shifting as a general rule, the analysis determines one or more options for time-shifted download. The scheduler 510 replies to the request 514 with one or more options 518. The content server 518, in response to the request for content and subject to results of the analysis 516 performed by the scheduler 510, presents download options at 520 to the user equipment 502. The equipment of the user 502 responds at 522 with a selection of an option.”; paragraph 148, “Network trends are forecast for at least two reasons. First, per-eNodeB load forecasts can be used to schedule requests while accounting for data transfers that are not being managed according to a time-shift technique. Per-user load forecasts (e.g., the load at each eNodeB the user will visit) are obtained to incentivize users and applications to time-shift data, determine what to time-shift, and/or set time-shifting deadlines.”; paragraph 125-129, “In at least some embodiments, the device 1202 includes a network utilization forecast visualization module that receives per-user forecasts from a per-user utilization forecaster 1234 that are stored or otherwise tracked in a network utilization forecast buffer 1236… Optionally, a separate forecaster 1234 builds a per-user model of the utilization each device 1202 is likely to see in the future, to help inform time-shifting decisions made by users or applications. Informing users about congestion trends can be combined with offers of incentives to motivate them to shift data.”; also see paragraph 175-176, “If the user is only outside briefly, all downloads can be delayed until they return.”; “user-specific congestion prediction of forecast can include a measure of utilization, congestion and/or capacity at one or more of locations and times” is “an analysis of usage patterns of an individual user” since it includes user-specific congestion prediction of forecast (include a measure of utilization, congestion and/or capacity at one or more of locations and times) for the specific user); please notes the prior art is not required to teach this limitation)
when the download is to be performed at the subsequent time, determining a time window during which the download is to be initiated based on at least information received from a carrier; (Rosen, fig 4A, paragraph 57-63, “The schedule manager 444 accesses the congestion forecast and determines a schedule for downloading the data content item based on the forecast. In some embodiments, a scheduled transfer time or a number of possible scheduled transfer times are received from the scheduling server. The schedule manager 444 can identify one or more scheduled transfer times to be used by the phone 402 to download the requested data content item.”)
and initiating the download during the time window. (Rosen, fig 4A, paragraph 57-63, “The scheduler 424 can provide the requesting app 426 with the scheduled transfer time, so that the app 426 can submit the scheduled time-shift request at the scheduled time. Alternatively or in addition, the scheduler 424 can contact the app 426 at or just before the scheduled time, to cause the app 426 to submit a download request at that time. It is also understood that in at least some instances, the scheduler 424 can submit the download request on behalf of the requesting app 426, later coordinating access by the app 426 to the downloaded content.”)
Even though Rosen clearly teaches based on an analysis of usage patterns of an individual user since “user-specific congestion prediction of forecast can include a measure of utilization, congestion and/or capacity at one or more of locations and times” is “an analysis of usage patterns of an individual user” since it includes user-specific congestion prediction of forecast (include a measure of utilization, congestion and/or capacity at one or more of locations and times) for the specific user, and even though the prior art is not required to teach the limitation in the first place, as a show of good faith to compact prosecution, Examiner had also included prior art to teach the limitation using a narrower interpretation of the term “an analysis of usage patterns of an individual user”.
British Telecommunications from the same or similar fields of endeavor teaches: based on an analysis of usage patterns of an individual user (British Telecommunications, paragraph 47-52, “Possible Factors Affecting Decisions as to When to Transfer Requested Content Items… The decision may take account of data indicating short-term user activity on their network connection (e.g. times of day and/or night when a user normally used and/or doesn't use the connection), data indicating medium term user activity on their network connection (e.g. lack of use of the connection for a period of a number of days may indicate that the user is away), external information which may be direct (e.g. specific dates when the user states that they will be away) or deduced (e.g. information concerning dates of flights may be obtained allowing a deduction to be made as to when the user is due to be away). This may be used to affect decision as to if or when to trigger transfers - if a user is known or expected to be away for a period of time, this may be used to lower the urgency for transfers and allow them to be delayed until network characteristics are particularly beneficial or suitable, or may be used to decide that certain content items need not or should not be transferred because their usefulness or rights-period will have expired before the user's return. The decision may also take account of other factors, such as messages from a network management system (e.g. messages indicating that a network reconfiguration is about to be done may lead to transfers being delayed until a later time, for example), prior experience of what the available network capacity or usage activity is likely to be, prior experience of which items are likely to be watched or when (allowing decisions to be made as to which items should have their transfers prioritised. If the client-side device is mobile and/or has different connectivity options, the decision may take account of connectivity issues, allowing transfers to be delayed until the device is connected via WiFi, for example. Various hybrids of the above are possible.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of British Telecommunications into Rosen, since Rosen suggests a technique for scheduling transfer of requested contents, and British Telecommunications suggests the beneficial way of basing such scheduling on an analysis of an individual user’s activity (usage) pattern to better serve the user (British Telecommunications, paragraph 47-52) in the analogous art of communication.

Claims 8-9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen, US 2016/0316388 in view of British Telecommunications, EP 3048797 and Fuchs, US 2008/0285496.

For claim 8. Rosen and British Telecommunications disclose all the limitations of claim 1, however Rosen doesn’t teach: further comprising: determining, while the download is occurring, whether a network congestion condition has occurred; when the network congestion condition has occurred, pausing the download; and rescheduling the download for a later time. 
Fuchs from the same or similar fields of endeavor teaches: determining, while the download is occurring, whether a network congestion condition has occurred; when the network congestion condition has occurred, pausing the download; and rescheduling the download for a later time. (Fuchs, fig 2, paragraph 72-77, “Upon receiving (202) an instruction to download a data file, mobile station 20 downloads (204) a block of the file. The mobile station 20 determines (206) the data rate (or other network quality parameter) of the download of the block. Alternatively or additionally, mobile station 20 determines (207) its battery status. Optionally, if (208) the data rate is below a delay threshold, mobile station 20 determines (210) file information (e.g., priority, number of downloaded bytes, number of bytes left to complete the download) of the downloaded file. According to the data rate, battery status and/or the file information, mobile station 20 determines whether (212) to delay the further download of blocks of the data file and possibly (214) the duration of the delay time. For example, when the data rate is low, the persistent download of data may require many retransmissions, which could lead to excess battery utilization and/or usage of excess transmission bandwidth.”; low data rate is congestion condition since when the data rate is low, the persistent download of data may require many retransmissions; more details about data rate and other network quality parameter in paragraph 81-90, “Alternatively or additionally, the data rate or some of the data used in its determination, such as error rate or radio conditions, is provided by a low level communication layer of mobile station 20… Alternatively or additionally to determining the data rate, one or more other measure are used to reflect the network condition. For example, the ratio between the number of bytes transmitted (including retransmissions) and the number of bytes in the block may be used to evaluate the network conditions. In another exemplary embodiment of the invention, the number or percentage of lost data packets (erroneously received or not received at all) or the number or percentage of bytes in lost packets is used as a measure of the network conditions.”; more details about delay and download in paragraph 95-110, “In some embodiments of the invention, the determining (206) of the data rate and the determination on whether (212) to delay the further download of blocks is performed after reception of each block. Alternatively, the determination of whether to delay transmission is performed less often, for example periodically after download of a predetermined number of blocks, e.g., at least five blocks or at least ten blocks. In some embodiments of the invention, the determination (214) of the delay time is performed intermittently in irregular intervals, possibly selected randomly.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fuchs into Rosen and British Telecommunications, since Rosen suggests a technique for download, and Fuchs suggests the beneficial way of pausing and delaying such download when there is congestion condition to reduce excess battery utilization and usage of excess transmission bandwidth (Fuchs, fig 2, paragraph 72-77) in the analogous art of communication.

For claim 9. Rosen, British Telecommunications and Fuchs disclose all the limitations of claim 8, however Rosen doesn’t teach: wherein the pausing the download comprises one of deleting a portion of the download already completed or storing the portion of the download already completed.
Fuchs from the same or similar fields of endeavor teaches: wherein the pausing the download comprises one of deleting a portion of the download already completed or storing the portion of the download already completed. (Fuchs, fig 2, paragraph 72-77, “After the delay time (216), or immediately after the block was received if it was decided not to delay the transmission, further blocks are downloaded (204) until the entire file is received.”; implicit that portion (blocks) that already downloaded before the delay are stored since “After the delay time (216), or immediately after the block was received if it was decided not to delay the transmission, further blocks are downloaded (204) until the entire file is received.”; also see paragraph 95-110 for more details)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fuchs into Rosen and British Telecommunications, since Rosen suggests a technique for download, and Fuchs suggests the beneficial way of pausing (which comprises storing the portion of the download already completed) and delaying such download when there is congestion condition to reduce excess battery utilization and usage of excess transmission bandwidth (Fuchs, fig 2, paragraph 72-77) in the analogous art of communication.

For claim 17. Rosen and British Telecommunications disclose all the limitations of claim 12, however Rosen doesn’t teach: wherein the processor is further configured to: determine, while the download is occurring, whether a network congestion condition has occurred; when the network congestion condition has occurred, pause the download; and reschedule the download for a later time. 
Fuchs from the same or similar fields of endeavor teaches: determine, while the download is occurring, whether a network congestion condition has occurred; when the network congestion condition has occurred, pause the download; and reschedule the download for a later time. (Fuchs, fig 2, paragraph 72-77, “Upon receiving (202) an instruction to download a data file, mobile station 20 downloads (204) a block of the file. The mobile station 20 determines (206) the data rate (or other network quality parameter) of the download of the block. Alternatively or additionally, mobile station 20 determines (207) its battery status. Optionally, if (208) the data rate is below a delay threshold, mobile station 20 determines (210) file information (e.g., priority, number of downloaded bytes, number of bytes left to complete the download) of the downloaded file. According to the data rate, battery status and/or the file information, mobile station 20 determines whether (212) to delay the further download of blocks of the data file and possibly (214) the duration of the delay time. For example, when the data rate is low, the persistent download of data may require many retransmissions, which could lead to excess battery utilization and/or usage of excess transmission bandwidth.”; low data rate is congestion condition since when the data rate is low, the persistent download of data may require many retransmissions; more details about data rate and other network quality parameter in paragraph 81-90, “Alternatively or additionally, the data rate or some of the data used in its determination, such as error rate or radio conditions, is provided by a low level communication layer of mobile station 20… Alternatively or additionally to determining the data rate, one or more other measure are used to reflect the network condition. For example, the ratio between the number of bytes transmitted (including retransmissions) and the number of bytes in the block may be used to evaluate the network conditions. In another exemplary embodiment of the invention, the number or percentage of lost data packets (erroneously received or not received at all) or the number or percentage of bytes in lost packets is used as a measure of the network conditions.”; more details about delay and download in paragraph 95-110, “In some embodiments of the invention, the determining (206) of the data rate and the determination on whether (212) to delay the further download of blocks is performed after reception of each block. Alternatively, the determination of whether to delay transmission is performed less often, for example periodically after download of a predetermined number of blocks, e.g., at least five blocks or at least ten blocks. In some embodiments of the invention, the determination (214) of the delay time is performed intermittently in irregular intervals, possibly selected randomly.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fuchs into Rosen and British Telecommunications, since Rosen suggests a technique for download, and Fuchs suggests the beneficial way of pausing and delaying such download when there is congestion condition to reduce excess battery utilization and usage of excess transmission bandwidth (Fuchs, fig 2, paragraph 72-77) in the analogous art of communication.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen, US 2016/0316388 in view of British Telecommunications, EP 3048797 and Chu, US 2013/0124696.

For claim 10. Rosen and British Telecommunications disclose all the limitations of claim 1, however Rosen doesn’t teach: wherein determining whether the download is to be performed now or at a subsequent time is based on at least whether a corresponding application user interface is in a foreground. 
Chu from the same or similar fields of endeavor teaches: wherein determining whether the download is to be performed now or at a subsequent time is based on at least whether a corresponding application user interface is in a foreground. (Chu, fig 16B, paragraph 134-138, “a decision 1626 determines whether the application is in the foreground. When the decision 1626 determines that the application is in the foreground, the requested download can be permitted 1628… Still further, in the event that (i) the decision 1626 determines that the application is not operating the foreground (i.e., operating in the background)… the requested download can be deferred 1632”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chu into Rosen and British Telecommunications, since Rosen suggests a technique for delaying downloads requested by applications, and Chu suggests the beneficial way of delaying such downloads based on whether the corresponding applications are in the foreground or background so that downloads requested by applications in the foreground can be downloaded right away (Chu, fig 16B, paragraph 134-138) in the analogous art of communication.

Claim Rejections - 35 USC § 102 (Alternate Rejections)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosen, US 2016/0316388.

For claim 19. Rosen teaches: A non-transitory computer readable storage medium comprising a set of instructions that when executed by a processor cause the processor (Rosen, fig 10-11, paragraph 99-115, 216, processor executes instructions stored in memory) to perform operations comprising: 
receiving an indication of a user-initiated download; (Rosen, fig 4A, paragraph 57-63, “In operation, one or more of the apps 426 submits a request to the scheduler 424 for download of a data content item by way of a mobile cellular network.”; more details about the apps in paragraph 50, “A mobile device, such as a smart phone 302 can include one or more application programs or "apps." The illustrative example identifies a first app 326a, e.g., Facebook.RTM., and a second app 326b, e.g., YouTube.RTM.. Other apps can include, without limitation, web browsers, such as Safari.RTM., streaming media services, such as Netflix.RTM., and communication applications, such as Skype.RTM.. (Safari.RTM., and Netflix.RTM. and Skype.RTM. are registered trademarks of Apple Inc., Netflix, Inc. and Microsoft Corporation, respectively). Requests to transfer data content can be made or otherwise managed through one or more of the apps 326a, 326b, generally 326.”; clearly through the examples of the apps listed, it’s implicit that the download is user-initiated)
determining whether the download is to be performed now or at a subsequent time (Rosen, fig 4A, paragraph 57-63, “the scheduler 424 submits the request to a scheduling server 410… The scheduler also submits additional information to support a scheduling analysis by the scheduling server 410… It is conceivable that the request can also include an indication that the request should not be subjected to time-shifting, and/or that there is no interest in entertaining options for time-shifting… The scheduling server 410 can use one or more of the aforementioned information items and, in response to the download request, identify one or more opportunity for satisfying the request. Alternatively or in addition, the scheduling server 410 can provide a user-specific congestion prediction based on the details of the download request. Such a user-specific congestion prediction of forecast can include a measure of utilization, congestion and/or capacity at one or more of locations and times. The schedule manager 444 accesses the congestion forecast and determines a schedule for downloading the data content item based on the forecast. In some embodiments, a scheduled transfer time or a number of possible scheduled transfer times are received from the scheduling server. The schedule manager 444 can identify one or more scheduled transfer times to be used by the phone 402 to download the requested data content item.”; also see fig 5, paragraph 68-74 which provides more details about the scheduled transfer times (download options), “The scheduler 510 can perform an analysis 516, e.g., to identify download options. In some instances a download option can be to proceed without any time-shifting. Such a no time-shift option can be provided when the network and particularly a wireless channel of a base station of a mobile cellular network in communication with the mobile device has sufficient capacity to undertake downloading of a selected content item. For situations in which sufficient capacity may not be immediately available, or for any other reason including a preference for time shifting as a general rule, the analysis determines one or more options for time-shifted download. The scheduler 510 replies to the request 514 with one or more options 518. The content server 518, in response to the request for content and subject to results of the analysis 516 performed by the scheduler 510, presents download options at 520 to the user equipment 502. The equipment of the user 502 responds at 522 with a selection of an option.”; also please notes, as stated in paragraph 214-215, “Although specific embodiments have been illustrated and described herein, it should be appreciated that any arrangement which achieves the same or similar purpose may be substituted for the embodiments described or shown by the subject disclosure. The subject disclosure is intended to cover any and all adaptations or variations of various embodiments. Combinations of the above embodiments, and other embodiments not specifically described herein, can be used in the subject disclosure. For instance, one or more features from one or more embodiments can be combined with one or more features of one or more other embodiments.”)
based on at least one of (i) a user input, (ii) a size of the download, (iii) an indication of network congestion, or (iv) an analysis of usage patterns of an individual user; (Rosen, fig 4A, paragraph 57-63, “Such a user-specific congestion prediction of forecast can include a measure of utilization, congestion and/or capacity at one or more of locations and times. The schedule manager 444 accesses the congestion forecast and determines a schedule for downloading the data content item based on the forecast. In some embodiments, a scheduled transfer time or a number of possible scheduled transfer times are received from the scheduling server. The schedule manager 444 can identify one or more scheduled transfer times to be used by the phone 402 to download the requested data content item.”; an indication of network congestion; also see fig 5, paragraph 68-74, “The equipment of the user 502 responds at 522 with a selection of an option. When multiple options are presented, the response 522 identifies a choice among the options. Such a choice or selection can be received by the user equipment 502 as input from a user, e.g., by way of a user interface, such as a screen selection, a voice command, a text input, a gesture and so on. Alternatively or in addition, the choice or selection can be generated by the user equipment 502, e.g., according to an application program resident on the user equipment 502.”; a user input)
when the download is to be performed at the subsequent time, determining a time window during which the download is to be initiated based on at least information received from a carrier; (Rosen, fig 4A, paragraph 57-63, “The schedule manager 444 accesses the congestion forecast and determines a schedule for downloading the data content item based on the forecast. In some embodiments, a scheduled transfer time or a number of possible scheduled transfer times are received from the scheduling server. The schedule manager 444 can identify one or more scheduled transfer times to be used by the phone 402 to download the requested data content item.”)
and initiating the download during the time window. (Rosen, fig 4A, paragraph 57-63, “The scheduler 424 can provide the requesting app 426 with the scheduled transfer time, so that the app 426 can submit the scheduled time-shift request at the scheduled time. Alternatively or in addition, the scheduler 424 can contact the app 426 at or just before the scheduled time, to cause the app 426 to submit a download request at that time. It is also understood that in at least some instances, the scheduler 424 can submit the download request on behalf of the requesting app 426, later coordinating access by the app 426 to the downloaded content.”)

Allowable Subject Matter
Claims 11, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462